Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 recites in part, “…wherein the reference angle of each of the first blades is an arctangent function angle of a tangential value of the inlet angle of each of the first blades after referencing to flow coefficients”. However, there is no description in the specification describing what flow coefficients are supposed to be referenced. Paragraph 0084 gives an equation to calculate the reference angle but does not 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in part:
“...the first stage impeller comprising a first hub and a plurality of first blades connected to the first hub, the second stage impeller comprising a second hub and a plurality of second blades connected to the second hub, pressure surfaces of the first blades facing toward suction surfaces of the second blades, each of the first blades bending toward a rotation direction of the first blades in a direction from a blade root to a blade tip of each of the first blades, each of the second blades bending toward a rotation direction of the second blades in a direction from a blade root to a blade tip of each of the second blades…the air inlet grille comprising a plurality of supporting guide vanes arranged in a circumferential direction, the supporting guide vanes bending in a direction toward an air outlet side, a bending direction of each of the supporting guide vanes being opposite to a rotation direction of the first blades, and an inlet installation angle of each of the supporting guide vanes being smaller than an outlet installation angle of each of the supporting guide vanes”.

	Claims 2-20 are indefinite due to their dependency on Claim 1. Claims 4-5, 8-14, 16, and 18-19 specifically have similar indefinite language (i.e., lacking the “plurality of”).
Claim 5 recites in part, “the counter-rotating fan of wherein the supporting guide vane bends from a root to a tip of the supporting guide vane…”. It is unclear if only a single guide vane is meant to be referenced in the claim – and if so, which specific vane - or that each guide vane is being limited by the claim. Therefore, Claim 5 is indefinite in scope. (Examiner’s note: Examiner is interpreting the claim to apply to each of the plurality of supporting guide vanes).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (US Patent Application Pub. No. 20080031722) in view of Jarrah (US Patent Application Pub. No. 20090263238).
Regarding Claim 1, Yoshida teaches a counter-rotating fan, comprising: an impeller assembly, the impeller assembly comprising a first stage impeller and a second stage impeller (paragraph 0024-0026; Fig. 2 #21,31 – first and second impellers, respectively), a rotation direction of the first stage impeller and a rotation direction of the second stage impeller being opposite to each other (paragraph 0026), the first stage impeller comprising a first hub and a plurality of first blades connected to the first hub (paragraph 0034; Fig. 2 #211 – first blades, #212 – first hub), the second stage impeller comprising a second hub and a plurality of second blades connected to the second hub (paragraph 0046; Fig. 2 #311 – second blades, #312 – second hub), pressure surfaces of the first blades facing toward suction surfaces of the second blades (paragraph 0006; Fig. 2), each of the first blades bending toward a rotation direction of the first blades in a direction from a blade root to a blade tip of each of the first blades (paragraph 0039 Fig. 4), each of the second blades bending toward a rotation direction of the second blades in a direction from a blade root to a blade tip of each of the second blades (paragraph 0050; Fig. 5).
However, Yoshida fails to teach an air guide structure, the air guide structure comprising an air inlet grille, the air inlet grille being arranged adjacent to the first stage impeller, the air inlet grille comprising a plurality of supporting guide vanes arranged in a circumferential direction, the supporting guide vanes bending in a direction toward an air outlet side, a bending direction of each of the supporting guide vanes being opposite to a rotation direction of the first blades, and an inlet installation angle of each of the supporting guide vanes being smaller than an outlet installation angle of each of the supporting guide vanes.
Jarrah teaches an axial fan with an air guide structure including an air inlet grille adjacent an impeller. The grille has a plurality of vanes bending in the opposite direction of the rotation of the impeller, the vanes having an inlet installation angle smaller than an outlet installation angle (paragraphs 0017, Fig. 1 #110 – vanes attached to hub #111 as air guide structure with inlet grille; paragraph 0034; Fig. 5 – inlet angle α1 as inlet installation angle is smaller than inlet angle α2 as outlet installation angle). The air guide structure to facilitate flow to the impeller, increasing fluid pressure (paragraphs 0023,0024). Yoshida and Jarrah are analogous prior art as they both relate to axial fans. Therefore, it would have been obvious to a person of ordinary skill in the art to have added the air guide structure taught by Jarrah to the counter-rotating fan taught by Yoshida, in order to increase the fluid pressure of the fan.
Regarding Claim 2, Yoshida as modified by Jarrah teaches all the limitations of Claim 1 above. Yoshida as modified by Jarrah further teaches wherein the air guide structure comprises a flow guide cover provided at a center position of an air inlet side of the air inlet grille (paragraph 0017; Fig. 1 #111 – hub as flow guide cover, and at least a portion of an air inlet side surface of the flow guide cover forms a flow guide surface, which extends away from an axis of the counter-rotating fan in a direction toward the first stage impeller (Jarrah Fig. 1).
Regarding Claim 3, Yoshida as modified by Jarrah teaches all the limitations of Claim 2 above. Yoshida as modified by Jarrah further teaches wherein the flow guide surface is a hemispherical surface (Fig. 1 #111 – hub is hemispherical; Examiner is using the definition for hemispherical as a half of a symmetrical, approximately spherical object as divided by a plane of symmetry (see reference U). Examiner considers the hub to be approximately spherical), a diameter of the hemispherical surface is at least 0.8 times a diameter of the first hub at an air inlet side of the first hub, and the diameter of the hemispherical surface is at most 1.1 times the diameter of the first hub at the air inlet side of the first hub (Jarrah Fig. 1 – the diameter of the hemispherical surface is equal to the diameter of the air inlet side of the hub).
	Regarding Claim 4, Yoshida as modified by Jarrah teaches all the limitations of Claim 1 above. Yoshida as modified by Jarrah further teaches wherein the inlet installation angle of each of the supporting guide vanes is 0° (paragraph 0034; Fig. 5 – inlet angle α1 as inlet installation angle can be aligned with the axis of rotation, i.e. 0°), and the outlet installation angle of each of the supporting guide vanes is at least 18° and is at most 42° (paragraph 0034; Fig. 5 – outlet angle α2 as outlet installation angle is between 30°-60°).
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (See MPEP 2144.05 I.). It would have been obvious to a person of ordinary skill in the art that the outlet installation angle of each guide vane could be between 18°-42°, as Yoshida teaches that an angle between 30°-60° can direct fluid flow to the impeller blades (paragraph 0034), and claimed ranges overlapping ranges taught by the prior art are obvious (MPEP 2144. 05 I.).
Regarding Claim 6, Yoshida as modified by Jarrah teaches all the limitations of Claim 1 above. Yoshida further teaches wherein a diameter of the first hub is gradually increased in a direction from an air inlet side to an air outlet side of the first hub (paragraph 0035; Fig. 3).
However, Yoshida as modified by Jarrah fails to explicitly teach a diameter of the first hub at the air inlet side thereof is at least 0.5 times a diameter of the first hub at the air outlet side thereof, and is at most 0.85 times the diameter of the first hub at the air outlet side thereof, and the diameter of the first hub at the air outlet side thereof is at least 0.25 times a diameter of a rim of the first stage impeller, and is at most 0.45 times the diameter of the rim of the first stage impeller.
	Yoshida does teach that the diameter of the first hub at the air inlet side is less than the diameter of the first hub at the air outlet side in order to increase the flow rate of air at the air outlet side (paragraph 0053). Barring some criticality or unexpected results, the finding of an optimum range through routine experimentation is obvious. Therefore, it would have been obvious to a person of ordinary skill in the art to have arrived at applicants claimed ranges, if through routine experimentation it was found that such ranges provided an optimum value of increased flow rate of air at the air outlet side (Yoshida paragraph 0053). (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 II. A).
Regarding Claim 7, Yoshida as modified by Jarrah teaches all the limitations of Claim 1 above. 
However, Yoshida as modified by Jarrah fails to teach wherein a hub ratio of the second stage impeller is a ratio of a diameter of the second hub to a diameter of a rim of the second stage impeller, and is at least 0.45 and at most 0.7.
	Yoshida does teach that the area of the air passage of the second impeller, and therefore between the second hub and rim of the second stage impeller, is sized to increase the flow rate of air at the air outlet side (paragraph 0053). Barring some criticality or unexpected results, the finding of an optimum range through routine experimentation is obvious. Therefore, it would have been obvious to a person of ordinary skill in the art to have arrived at applicants claimed ranges, if through routine experimentation it was found that such ranges provided an optimum value of increased flow rate of air at the air outlet side (Yoshida paragraph 0053). (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 II. A).
Regarding Claim 15, Yoshida as modified by Jarrah teaches all the limitations of Claim 1 above. Yoshida further teaches wherein a diameter of the first hub at an air outlet side of the first hub is at least 0.9 times a diameter of the second hub, and is at most 1.1 times the diameter of the second hub (paragraph 0052 – diameter of first hub at air outlet is 0.96 times the dimeter of the second hub (25mm/26mm)).
Regarding Claim 16, Yoshida as modified by Jarrah teaches all the limitations of Claim 1 above. Yoshida further teaches wherein a number of the first blades is greater than or equal to a number of the second blades minusing 3, and is less than or equal to a sum of a number of the second blades and 5 (paragraphs 0027,0040 – the number of first blades is equal to the number of second blades plus 2 (7 first blades, 5 second blades).
Regarding Claim 17, Yoshida as modified by Jarrah teaches all the limitations of Claim 1 above. Yoshida further teaches wherein the impeller assembly comprises multiple sets of impellers arranged in an axial direction (Fig. 1 #2,3 – first fan as one set, second fan as second set. Examiner is interpreting each set to comprise one impeller).
Regarding Claim 18, Yoshida as modified by Jarrah teaches all the limitations of Claim 1 above. Yoshida further teaches wherein a profile of each first blade is different from a profile of each second blade (Fig 3). 
Regarding Claim 19, Yoshida as modified by Jarrah teaches all the limitations of Claim 1 above. Yoshida further teaches wherein a diameter of a rim of each of the first blades is equal to a diameter of a rim of each of the second blades, or the diameter of a rim of each of the first blades is not equal to a diameter of the rim of each of the second blades (Fig. 3 – rims of first and second blades have the same diameter).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Jarrah, further in view of Cho et al. (US Patent Application Pub. No. 20120003097).
Regarding Claim 5, Yoshida as modified by Jarrah teaches all the limitations of Claim 1 above.
However, Yoshida as modified by Jarrah fails to teach wherein the supporting guide vane bends from a root to a tip of the supporting guide vane in a direction opposite to the rotation direction of the first blades, if an angle of 360° is averagely divided into multiple subangles with a number equal to a number of the supporting guide vanes, an average angle is equal to an angle value of each subangle, and the average angle is at least 4° greater than a bending angle of each supporting guide vane, and is at most 15° greater than the bending angle of each supporting guide vane.
Cho et al. teaches an axial flow fan with blades that have an average angle that is 4°-9° greater than the bending angle of the blades, in order to reduce noise (paragraphs 0013,0052,0053 – clearance angle is difference between average angle and bending angle). Yoshida as modified by Jarrah and Cho et al. are analogous prior art as they each relate to axial flow fans. Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the supporting guide vanes taught by Yoshida as modified by Jarrah such that an average angle is 4°-9° greater than the bending angle of the supporting guide vanes, in order to reduce noise (Cho et al. paragraphs 0052-0053).
Claim 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Jarrah, further in view of Bourcier (US Patent Application Pub. No. 20210156393).
Regarding Claim 8, Yoshida as modified by Jarrah teaches all the limitations of Claim 1 above.
However, Yoshida as modified by Jarrah fails to explicitly teach wherein an inlet of each of the first blades bends backward, and a bending angle of the inlet of each of the first blades is denoted as L1, which satisfies a relation of: 5°≤L1≤12°.
Bourcier teaches an axial flow fan where the blades are twisted such that an inlet of each of the first blades bends backward, in order to increase pressure and reduce noise (paragraphs 0066,0072,0075; Fig. 1 – see below). Yoshida as modified by Jarrah and Bourcier are analogous prior art as they each relate to axial flow fans. Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the first blades taught by Yoshida with the twist taught by Bourcier, in order to increase pressure and reduce noise (Bourcier paragraph 0075).
Barring some criticality or unexpected results, the finding of an optimum range through routine experimentation is obvious. Therefore, it would have been obvious to a person of ordinary skill in the art to have arrived at applicants claimed range of bending angles, if through routine experimentation it was found that such a range provided an optimum value of pressure increase and noise reduction (Bourcier paragraph 0075). (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 II. A).

    PNG
    media_image1.png
    426
    433
    media_image1.png
    Greyscale

Regarding Claim 9, Yoshida as modified by Jarrah teaches all the limitations of Claim 1 above.
However, Yoshida as modified by Jarrah fails to explicitly teach wherein an outlet of each of the first blades bends forward, and a bending angle of the outlet of each of the first blades is denoted as L2, which satisfies a relation of: 3°≤L2≤15°.
Bourcier teaches an axial flow fan where the blades are twisted such that an outlet of each of the first blades bends forward, in order to increase pressure and reduce noise (paragraphs 0066,0072,0075; Fig. 1 – see above). Yoshida as modified by Jarrah and Bourcier are analogous prior art as they each relate to axial flow fans. Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the first blades taught by Yoshida with the twist taught by Bourcier, in order to increase pressure and reduce noise (Bourcier paragraph 0075).
Barring some criticality or unexpected results, the finding of an optimum range through routine experimentation is obvious. Therefore, it would have been obvious to a person of ordinary skill in the art to have arrived at applicants claimed range of bending angles, if through routine experimentation it was found that such a range provided an optimum value of pressure increase and noise reduction (Bourcier paragraph 0075). (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 II. A).
Regarding Claim 10, Yoshida as modified by Jarrah teaches all the limitations of Claim 1 above.
However, Yoshida as modified by Jarrah fails to explicitly teach wherein an inlet of each of the second blades bends backward, and a bending angle of the inlet of each of the second blades is denoted as L3, which satisfies a relation of: 5°≤L3≤10°.
Bourcier teaches an axial flow fan where the blades are twisted such that an inlet of each of the blades bends backward, in order to increase pressure and reduce noise (paragraphs 0066,0072,0075; Fig. 1 – see above). Yoshida as modified by Jarrah and Bourcier are analogous prior art as they each relate to axial flow fans. Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the first blades taught by Yoshida with the twist taught by Bourcier, in order to increase pressure and reduce noise (Bourcier paragraph 0075).
Barring some criticality or unexpected results, the finding of an optimum range through routine experimentation is obvious. Therefore, it would have been obvious to a person of ordinary skill in the art to have arrived at applicants claimed range of bending angles, if through routine experimentation it was found that such a range provided an optimum value of pressure increase and noise reduction (Bourcier paragraph 0075). (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 II. A).
Regarding Claim 11, Yoshida as modified by Jarrah teaches all the limitations of Claim 1 above.
However, Yoshida as modified by Jarrah fails to explicitly teach wherein an outlet of each of the second blades bends forward, and a bending angle of the outlet of each of the second blades is denoted as L4, which satisfies a relation of: 3°≤L4≤8°.
Bourcier teaches an axial flow fan where the blades are twisted such that an outlet of each of the blades bends forward, in order to increase pressure and reduce noise (paragraphs 0066,0072,0075; Fig. 1 – see above). Yoshida as modified by Jarrah and Bourcier are analogous prior art as they each relate to axial flow fans. Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the first blades taught by Yoshida with the twist taught by Bourcier, in order to increase pressure and reduce noise (Bourcier paragraph 0075).
Barring some criticality or unexpected results, the finding of an optimum range through routine experimentation is obvious. Therefore, it would have been obvious to a person of ordinary skill in the art to have arrived at applicants claimed range of bending angles, if through routine experimentation it was found that such a range provided an optimum value of pressure increase and noise reduction (Bourcier paragraph 0075). (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 II. A).
Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida in view of Jarrah, further in view of Ishihara et al. (US Patent No. 7909568).
Regarding Claim 13, Yoshida as modified by Jarrah teaches all the limitations of Claim 1 above.
However, Yoshida as modified by Jarrah fails to teach wherein an axial width of each of the first blades is at least 1.4 times an axial width of each of the second blades, and is at most 3 times the axial width of each of the second blades.
	Ishihara et al. teaches a counter rotating fan where an axial width of each of the first blades is 1.3-2.5 times an axial width of the second blades, in order to improve the amount of air and static pressure in the fan (column 9, lines 45-51; Fig. 2 – axial width of first blades L1 and axial width of second blades L2). Yoshida as modified by Jarrah and Ishihara et al. are analogous prior art as they each relate to counter-rotating fans. Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the first and second blades of Yoshida such that the axial width of the first blades was 1.3-2.5 times the axial width of the second blades in order to improve the amount of air and static pressure in the fan (Ishihara et al. column 9, lines 45-51).
Regarding Claim 14, Yoshida as modified by Jarrah teaches all the limitations of Claim 1 above.
However, Yoshida as modified by Jarrah fails to explicitly teach wherein an axial gap between each first blade and each second blade is at least 0.1 times an axial width of each of the first blades, and is at most 0.8 times the axial width of each of the first blades.
Ishihara et al. teaches a counter rotating fan where an axial width of each of the first blades is 1.3-2.5 times an axial width of the second blades, and an axial length of a first case is 1.2-1.8 times the axial length of a second case, in order to improve the amount of air and static pressure in the fan (column 9, lines 45-51; Fig. 2). Yoshida as modified by Jarrah and Ishihara et al. are analogous prior art as they each relate to counter-rotating fans. Therefore, it would have been obvious to a person of ordinary skill in the art to have modified the first and second blades of Yoshida such that the axial width of the first blades was 1.3-2.5 times the axial width of the second blades and an axial length of a first case is 1.2-1.8 times the axial length of the second case in order to improve the amount of air and static pressure in the fan (Ishihara et al. column 9, lines 45-51). It would be further obvious to a person of ordinary skill that the axial gap between the first blades and second blades would be determined by the ratios above, as the gap would be the difference between the sum of the case lengths and the sum of the blade lengths. This would cause the range of the ratio of the axial gap to the axial width of the first blades taught by Ishihara et al. to overlap with the claimed ratio range of 0.1-0.8. Barring some criticality or unexpected results, the finding of an optimum range through routine experimentation is obvious. Therefore, it would have been obvious to a person of ordinary skill in the art to have arrived at applicants claimed ranges, if through routine experimentation it was found that such ranges provided an optimum value of improved amount of air and static pressure (Ishihara et al. column 9, lines 45-51). (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05 II. A).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Inouchi et al. (11022128), Oosawa et al. (7156611), and Chang et al. (20200217322) each teaches a counter-rotating fan.
Yao (11022129) teaches an air guide structure for a fan inlet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKSON GILLENWATERS whose telephone number is (469)295-9151. The examiner can normally be reached 9:00AM-5:00PM CT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACKSON N GILLENWATERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745